Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
In view of the amendment made to claims 135 and 154 and Applicant’s Remarks filed on 01/15/2021, Objection to Drawings and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph are withdrawn.
ALLOWABLE CLAIMS 
Claims 135-141 and 144-162 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as previously stated in the Office Action mailed on 10/15/2020, the closest prior art of record Bharti et al. (US 2011 /0112492), Hartwell (US 2011 /0054421), Lockwood et al. (US 7,723,560) and Argenta et al. (US 5,636,643) fail to teach, suggest or render obvious the element configured to increase the amount of exudate absorbed into the absorbent layer before reaching the orifice, and the element configured to force the wound exudate to follow a longer path through the wound dressing.as currently amended. Support for the amendment is found in  PGPUB [0182]-[0186] describe in details how those elements work. And those elements 310 are depicted of fig. 3 (baffle elements). 
The cited references in combination disclose most of claimed elements including the element capable of reducing the rate at which would exudate moves towards the orifice. However, none of cited references alone or in combination teach or suggest the element configured to increase the amount of exudate absorbed into the absorbent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781